                     Supreme Court of the United States
                            Office of the Clerk
                        Washington, DC 20543-0001
                                                                       Scott S. Harris
                                                                       Clerk of the Court
                                                                       (202) 479-3011


                                        July 29, 2019


Clerk
United States District Court
 for the Middle District of North Carolina
324 W. Market Street
Greensboro, NC 27401-2544


        Re: Robert A. Rucho, et al.
            v. Common Cause, et al.,
            No. 18-422 (Your docket No. 1:16-CV-1026)

Dear Clerk:

        Attached please find a certified copy of the judgment of this Court in the above-entitled
case.

                                                          Sincerely,

                                                          SCOTT S. HARRIS, Clerk

                                                          By


                                                          Hervé Bocage
                                                          Judgments/Mandates Clerk


Enc.
cc:     All counsel of record




        Case 1:16-cv-01026-WO-JEP Document 160 Filed 08/01/19 Page 1 of 3
                    Supreme Court of the United States
                           Office of the Clerk
                       Washington, DC 20543-0001
                                                                       Scott S. Harris
                                                                       Clerk of the Court
                                                                       (202) 479-3011


                                        July 29, 2019


Mr. Paul D. Clement, Esq.
Kirkland & Ellis LLP
655 Fifteenth Street, NW
Washington, D. C. 20005

      Re: Robert A. Rucho, et al.
          v. Common Cause, et al.,
          No. 18-422

Dear Mr. Clement:

      Today, a certified copy of the judgment of this Court in the above-entitled case was
emailed to the Clerk, United States District Court for the Middle District of North Carolina.

       The appellants are given recovery of costs in this Court as follows:

              Printing of record:      $11,905.78
              Clerk’s costs:               300.00
              Total:                   $12,205.78

       This amount may be recovered from the appellees.

                                                     Sincerely,

                                                     SCOTT S. HARRIS, Clerk

                                                        By

                                                        Herve’ Bocage
                                                        Judgments/Mandates Clerk




cc:    Clerk, United States District Court
        for the Middle District of North Carolina
            (Your docket No. 1:16-CV-1026)




      Case 1:16-cv-01026-WO-JEP Document 160 Filed 08/01/19 Page 2 of 3
                      Supreme Court of the United States

                                          No. 18-422


                                    ROBERT A. RUCHO, ET AL.,

                                                                        Appellants

                                              v.

                                    COMMON CAUSE, ET AL.

       ON APPEAL from the United States District Court for the Middle District

of North Carolina.

       THIS CAUSE having been submitted on the statement as to jurisdiction and the

motions to affirm.

       ON CONSIDERATION WHEREOF, it is ordered and adjudged by this Court that

the judgment of the above court is vacated with costs, and the case is remanded to the

United States District Court for the Middle District of North Carolina with instructions to

dismiss for lack of jurisdiction.

       IT IS FURTHER ORDERED that the appellants Robert A. Rucho, et al. recover

from Common Cause, et al., Twelve Thousand Two Hundred and Five Dollars and Seventy-

eight Cents ($12,205.78) for costs herein expended.

                                         June 27, 2019

Printing of record:      $11,905.78
Clerk’s costs:               300.00
Total:                   $12,205.78




      Case 1:16-cv-01026-WO-JEP Document 160 Filed 08/01/19 Page 3 of 3
